ICJ_053_Namibia_UNSC_NA_1970-08-28_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

LEGAL CONSEQUENCES FOR STATES OF THE
CONTINUED PRESENCE OF SOUTH AFRICA IN
NAMIBIA (SOUTH WEST AFRICA)
NOTWITHSTANDING SECURITY COUNCIL
RESOLUTION 276 (1970)

(REQUEST FOR ADVISORY OPINION)

ORDER OF 28 AUGUST 1976

1970

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRÊTS,
AVIS CONSULTATIFS ET ORDONNANCES

CONSÉQUENCES JURIDIQUES POUR LES ÉTATS DE
LA PRESENCE CONTINUE DE L’AFRIQUE DU SUD
EN NAMIBIE (SUD-OUEST AFRICAIN)
NONOBSTANT LA RÉSOLUTION 276 (1970)

DU CONSEIL DE SÉCURITÉ

(REQUÊTE POUR AVIS CONSULTATIF)

ORDONNANCE DU 28 AOÛT 1970
Official citation:

Legal Consequences for States of the Continued Presence of South Africa
in Namibia (South West Africa) notwithstanding Security Council Reso-
lution 276 (1970), Order of 28 August 1970. I.C.J. Reports 1970, p. 362.

Mode officiel de citation:

Conséquences juridiques pour les Etats de la présence continue de I’ Afrique

du Sud en Namibie (Sud-Ouest africain) nonobstant la résolution 276

(1970) du Conseil de sécurité, ordonnance du 28 août 1970, C.I.J. Recueil
1970, p. 362.

 

Gore 342 |

 

 
362

COUR INTERNATIONALE DE JUSTICE

ANNÉE 1970 1970
28 août
a Rôle génér

28 août 1970 n° 53

CONSÉQUENCES JURIDIQUES POUR LES ÉTATS DE
LA PRESENCE CONTINUE DE L’AFRIQUE DU SUD
EN NAMIBIE (SUD-OUEST AFRICAIN)
NONOBSTANT LA RESOLUTION 276 (1970)

DU CONSEIL DE SECURITE

(REQUETE POUR AVIS CONSULTATIF)

ORDONNANCE

Le Président de la Cour internationale de Justice,
Vu l’article 66, paragraphe 2, du Statut de la Cour et les articles 37

et 82 du Réglement de la Cour,

Vu l’ordonnance du 5 août 1970 fixant au 23 septembre 1970 la date

d’expiration du délai dans lequel des exposés écrits peuvent être présentés
conformément à l’article 66, paragraphe 2, du Statut de la Cour;

Considérant que, par lettre du 19 août 1970 remise au Greffier le

24 août 1970, le secrétaire aux Affaires étrangères de l'Afrique du Sud a,
pour les raisons par lui indiquées, demandé le report au 31 janvier 1971

de la date d’expiration du délai pour la présentation d’un exposé écrit;
Reporte au 19 novembre 1970 la date d’expiration du délai dans lequel

des exposés écrits peuvent être présentés conformément à l’article 66,
paragraphe 2, du Statut de la Cour;

4
NAMIBIE (SUD-OUEST AFRICAIN) (ORDONNANCE 28 VIII 70) 363

Réserve la suite de la procédure.

Fait en anglais et en français, le texte anglais faisant foi, au palais de
la Paix, La Haye, le vingt-huit août mil neuf cent soixante-dix.

Le Président,
(Signé) ZAFRULLA KHAN.

Le Greffier,
(Signé) S. AQUARONE.
